         Case 2:17-cv-00019-APG-BNW Document 178 Filed 01/19/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 CYNTHIA FALLS, et al.,                                    Case No.: 2:17-cv-00019-APG-BNW

 4           Plaintiffs                                     Order Extending Deadline for Joint
                                                                     Pretrial Order
 5 v.

 6 DESERT PALACE, INC.,

 7           Defendant

 8

 9         The parties filed separate proposed Joint Pretrial Orders. The plaintiffs’ counsel’s

10 medical issues have delayed the parties’ ability to finalize a joint order. Given that this court has

11 not yet resumed civil jury trials, I will extend the deadline for the parties to submit a truly joint

12 proposed order. The plaintiffs have until February 12, 2021 to revise their current proposed

13 order and send it to the defendant’s counsel. Obviously, sooner is better. The parties shall then

14 confer to finalize the proposed order and file it in court by March 5, 2021.

15         DATED this 19th day of January, 2021.

16

17
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
